Case 1:19-cv-23742-RNS Document 1-3 Entered on FLSD Docket 09/09/2019 Page 1 of 39
Filing # 94120908 E-Filed 08/13/2019 07:05:31 PM

IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT
IN AND FOR MIAMI-DADE COUNTY, FLORIDA

ERMA BARMAPOV-SEGEV,

Plaintiff,

CASE NO.: 2019-024047-CA-01

v.
CITY OF MIAMI,
PUBLIC SERVICE AIDE JEM MARTINEZ,
in her individual capacity,
OFFICER ALTRON WILLIAMS in his individual capacity,
SERGEANT DELL AMICO in his individual capacity,
and OFFICER GONZALEZ, in his individual capacity,
LIEUTENANT K. HARRISON, in his individual capacity; and,
SERGEANT MATTHEW REYES, in his individual capacity,

Defendants.

COMPLAINT

COMES NOW, Plaintiff, ERMA BARMAPOV-SEGEYV, (“BARMAPOV-SEGEV”)by
and through the undersigned counsel, and sues Defendant, CITY OF MIAMI, (“CITY”),
PUBLIC SERVICE AIDE JEM MARTINEZ in her individual capacity (“MARTINEZ”),
OFFICER ALTRON WILLIAMS in his individual capacity (“WILLIAMS”), SERGEANT
DELL AMICO in his individual capacity “DELL AMICO”), OFFICER GONZALEZ in his
individual capacity (“GONZALEZ”), and LIEUTENANT K. HARRISON, in his individual
capacity ““HARRISON”); and, SERGEANT MATTHEW REYES, in his individual capacity
(“REYES”), and seeks damages alleging as follows:

VENUE, JURISDICTION, AND PARTIES
1. This action is brought for defamation, malicious prosecution, false imprisonment,

false arrest, intentional infliction of emotional distress, negligent infliction of emotional distress
Case 1:19-cv-23742-RNS Document 1-3 Entered on FLSD Docket 09/09/2019 Page 2 of 39

unlawful search & seizure in violation of the Fourth Amendment of the United States Constitution,
battery, and negligence under the laws of the state of Florida.

2. Plaintiff ERMA BARMAPOV-SEGEV, (“BARMAPOV-SEGEV”), was at all
times relevant, a resident of Palm Beach, Florida.

3. Defendant CITY OF MIAMI, (“CITY”), was and is a municipality and/or political
subdivision of the State of Florida located in Miami, Florida. Defendant CITY was at all times
material hereto, operating and conducting business in Miami, Florida which includes but is not
limited to supervising and being responsible for the actions and omissions of its agents and
employees and includes. but is. not limited to managing, supervising, and overseeing the Miami
Police Department, including establishing policies regarding the performance of their officer’s
conduct within the United States Constitution, Florida Constitution, and Florida Common Law.

4, Defendant Public Service Aide JEM MARTINEZ, ID #42739, (“MARTINEZ”),
was an agent and/or employee of Defendant CITY at the time of the incident.

5. Defendant Officer ALTRON WILLIAMS, (#001-43507), (SWILLIAMS”), was an
agent and/or employee of Defendant CITY at the time of the incident.

6. Defendant Sergeant MARIO DELL AMICO, IBM #1465 (“DELL AMICO”), was
an agent and/or employee of Defendant CITY at the time of the incident.

7. Defendant Officer GONZALEZ (“GONZALEZ”), was an agent and/or employee
of Defendant CITY at the time of the incident, and his badge number is to be determined.

8. Defendant Lieutenant K. Harrison (“HARRISON”), was an agent and/or employee
of Defendant CITY at the time of the incident, and his badge number is to be determined.

9. Defendant Sergeant Mathew Reyes (“REYES”), was an agent and/or employee of

Defendant CITY at the time of the incident, and his badge number is to be determined.
Case 1:19-cv-23742-RNS Document 1-3 Entered on FLSD Docket 09/09/2019 Page 3 of 39

10. —_ All of the acts or omissions giving rise to this action occurred in Miami, Florida.

11. Venue is proper in Miami, Florida as the incident arises out actions and inactions
occurring within Miami.

12. This is an action seeking damages in excess of fifteen thousand dollars
($15,000.00), exclusive of costs, interest, and attorney’s fees.

13. All conditions precedent, including those under Chapter 786, Florida Statutes have
been complied with. Notice was provided on November 27, 2018.

14, The actions and omissions of Defendant CITY, Defendant MARTINEZ, Defendant
DELL AMICO, Defendant WILLIAMS, Defendant GONZALEZ, Defendant Harrison, and
Defendant Reyes, actually and proximately caused Plaintiff BARMAPOV-SEGEV to suffer
damages for which Plaintiff now seeks recovery by the filing of the instant action,

FACTUAL ALLEGATIONS

15. On December 31, 2017, New Year’s Eve, Plaintiff BARMAPOV-SEGEV a
resident of Palm Beach County, Florida, was in Miami-Dade County celebrating New Year’s Eve
with her friend Jamie Rockwell. Rockwell sat in the passenger’s seat of Plaintiff BARMAPOV-
SEGEV’s vehicle and witnessed the entire series of events that initiated the subject matter giving
rise to this Complaint.

16. At approximately 11:53 p.m., Plaintiff BARMAPOV-SEGEV was driving
northbound at the intersection of Biscayne Boulevard and SE 3" Street, in Miami, Florida. At that
time, Defendant MARTINEZ, whom was at all material times an off-duty Public Service Aide and
a civilian employee and/or agent of Defendant CITY with no law enforcement powers, attempted

to direct traffic on the street that Plaintiff BARMAPOV-SEGEV was driving.
Case 1:19-cv-23742-RNS Document 1-3 Entered on FLSD Docket 09/09/2019 Page 4 of 39

17. After being stuck in traffic for two (2) hours Plaintiff BARMAPOV-SEGEV
politely asked Defendant MARTINEZ if she could pass because she paid for an expensive dinner
reservation for her party of two and was late and Plaintiff BARMAPOV-SEGEV approached
Defendant MARTINEZ carefully in order to hear her response. In turn, Defendant MARTINEZ
approached Plaintiff BARMAPOV-SEGEv’s vehicle, struck Plaintiff BARMAPOV-SEGEV ’s
vehicle with her hand and told Plaintiff BARMAPOV-SEGEV to: “fuck off.” Plaintiff
BARMAPOV-SEGEYV, was shocked and frightened that Defendant MARTINEZ would try to hit
her through the window or would hit her car again and cause damage to her vehicle, and perceived
that there was more than enough space to safely pass by Defendant MARTINEZ to avoid further
danger. As such, Plaintiff BARMAPOV-SEGEV proceeded safely past Defendant MARTINEZ
with several feet to spare between her vehicle and Defendant MARTINEZ.

18. — Plaintiff BARMAPOV-SEGEV continued driving north for about thirty feet until
she was again stuck in traffic and stopped by Defendant CITY’s agent and/or employee on foot,
Defendant DELL AMICO, based on false information provided by Defendant MARTINEZ to
Defendant CITY’s dispatch regarding Plaintiff BARMAPOV-SEGEV’s operation of her vehicle;
namely, Defendant MARTINEZ falsely alleged she had to jump out of the way of the vehicle and
that Plaintiff BARMAPOV-SEGEV attempted to strike her person with the vehicle.

19. As soon as Defendant DELL AMICO pulled Plaintiff BARMAPOV-SEGEV over
she informed him that she was being harassed by the traffic woman, and Defendant DELL AMICO
told Plaintiff BARMAPOV-SEGEV she should have respected her. Defendant DELL. AMICO
stopped Plaintiff BARMAPOV-SEGEV based on MARTINEZ’s false allegations at
approximately 10:30 p.m. one block north of where the alleged incident took place at: 100 Chopin

Plaza, Miami, Florida 33131.
Case 1:19-cv-23742-RNS Document 1-3 Entered on FLSD Docket 09/09/2019 Page 5 of 39

20. Defendant DELL AMICO told Plaintiff BARMAPOV-SEGEV that witnesses said
that she threatened a police officer. Plaintiff BARMAPOV-SEGEV denied the allegations and
asked to see any tape or cell phone video of her harassing a police officer, none of which he could
produce. When Defendant DELL AMICO spoke to Defendant MARTINEZ, he lead Defendant
MARTINEZ to make false allegations against Plaintiff BARMAPOV-SEGEV by asking leading
and closed-ended questions such as: “were you in danger for your life?;” “were you afraid she was
going to kill you with her car?;” and, “are you afraid of her at this moment?;” to all of which
Defendant MARTINEZ falsely answered “yes” or “absolutely.”

21. When Defendant WILLIAMS arrived, the Plaintiff heard him place a call on his
cell phone to Defendant DELL AMICO informing him that he, “could not make these charges
stick.” Plaintiff BARMAPOV-SEGEV heard Defendant DELL AMICO demand that Defendant
WILLIAMS find a way to make the charges stick, furthering the violations of Plaintiff
BARMAPOV-SEGEV’s civil rights including her unlawful detention, arrest, and malicious
prosecution. Defendant DELL AMICO had a phone conversation with a person of an apparently
higher rank trying to figure out how to make the charges stick and which charges to press. Plaintiff
BARMAPOV-SEGEYV and three other law enforcement officers all heard the phone calls placed
by Defendant DELL AMICO. Defendant CITY’s agent and/or employee, Defendant DELL
AMICO detained and falsely imprisoned Plaintiff BARMAPOV-SEGEV on the side of the road
from 10:30 p.m. until approximately 11:45 p.m. when she was placed into handcuffs and falsely
arrested. Plaintiff BARMAPOV-SEGEV was handcuffed and left in the car from approximately
11:45 p.m. until 2:00 a.m., when she asked Defendant CITY’s officer to use the restroom and

Defendant CITY’s officer finally decided to drive her to the precinct.
Case 1:19-cv-23742-RNS Document 1-3 Entered on FLSD Docket 09/09/2019 Page 6 of 39

22. When Plaintiff BARMAPOV-SEGEV arrived at the precinct, she used the restroom
and then asked to speak to a sergeant to explain the situation. Plaintiff BARMAPOV-SEGEV was
shackled to a bench in the. holding area where she observed a sign that said officers were not
allowed to enter the area with their weapons; however, every officer entered the area armed with
their weapons placing Plaintiff BARMAPOV-SEGEV’s life in danger. When Plaintiff
BARMAPOV-SEGEV spoke to the sergeant Defendant REYES he said there is, “not one word
you can say that will make me change my mind,” clearly obstructing justice and refusing to
perform a fair and impartial investigation; thus, aiding in her continued unlawful detention, false
arrest, and.malicious prosecution. Plaintiff BARMAPOV-SEGEV then asked to speak with a
lieutenant to file a complaint against the sergeant Defendant REYES whom refused to listen to her
version of events. Plaintiff BARMAPOV-SEGEV spoke to Defendant REYES who was finishing
the report for Defendant WILLIAMS, she requested to speak to the Lieutenant and Sergeant
Defendant REYES had her repeat the incident because he needed a reason to. request the
Lieutenant. When Plaintiff BARMAPOV-SEGEV spoke to the lieutenant Defendant HARRISON
he told her there is, “not one word you can say that will make me change my mind,” clearly
obstructing justice and refusing to perform a fair and impartial investigation; thus, aiding in her
continued unlawful detention, false arrest, and malicious prosecution. Plaintiff BARMAPOV-
SEGEV told the lieutenant Defendant HARRISON that she wanted to file a complaint against the
sergeant Defendant REYES and told her that he does not take reports or file complaints against his
officers, clearly obstructing justice and refusing to perform a fair and impartial investigation; thus,
aiding in her continued unlawful detention, false arrest, and malicious prosecution. After

lieutenant Defendant HARRISON spoke to Plaintiff BARMAPOV-SEGEYV, upon information and
Case 1:19-cv-23742-RNS Document 1-3 Entered on FLSD Docket 09/09/2019 Page 7 of 39

belief, he ordered Sergeant Reyes to charge Plaintiff BARMAPOV-SEGEV with a felony, a direct
action that led to her wrongful arrest and malicious prosecution.

23, Plaintiff BARMAPOV-SEGEV was transported to booking after being held for
hours and falsely arrested on January 1, 2018 for aggravated assault with a deadly weapon and
failure to obey a police officer/firefighter, and transported to the Turner Guilford Knight
Correctional Facility, where she was held until approximately 8:47 A.M. the following day. In
total, Plaintiff BARMAPOV-SEGEV was falsely imprisoned, detained, and otherwise arrested for
approximately ten hours and thirty-seven minutes. For the next seven and a half months Plaintiff
BARMAPOV-SEGEV’s life was turned upside as she fought the false criminal charges levied
against her by Defendant MARTINEZ. Plaintiff BARMAPOV-SEGEV’s charges were finally
dropped on July 16, 2018.

24. As a result of Defendant CITY’s actions, by and through Defendant CITY’s
employees, agents and/or servants, Defendant MARTINEZ, Defendant DELL AMICO, Defendant
WILLIAMS, Defendant GONZALEZ, Defendant HARRISON, and Defendant REYES, Plaintiff
BARMAPOV-SEGEYV was falsely arrested, unlawfully detained, unlawfully searched and seized
in violation of the Fourth Amendment of the United States Constitution, battered, forced to spend
time in a Miami-Dade County jail, and charged with the felony of aggravated assault under Florida
Statute §784.021 and failure to obey police officer/ firefighter under Florida Statute §316.072(3).

25. On February 12, 2018 the State of Florida filed an information amending Plaintiff
BARMAPOV-SEGEV’s charges to failure to obey lawful order of an official, improper exhibition
of a weapon, and culpable negligence. Thereafter recognizing that there was never sufficient cause
to arrest and charge Plaintiff BARMAPOV-SEGEV with aggravated assault and failure to obey

an officer/firefighter - MARTINEZ was neither an officer nor a firefighter. The prosecutor’s
Case 1:19-cv-23742-RNS Document 1-3 Entered on FLSD Docket 09/09/2019 Page 8 of 39

office also eventually determined that there was not sufficient evidence to charge Plaintiff
BARMAPOV-SEGEY by way of Information with improper exhibition of a dangerous weapon or
firearm, culpable negligence, and failure to obey police officer; as such, the State of Florida nolle
prossed all charges filed against Plaintiff BARMAPOV-SEGEV.

26. Based on the review of the facts and evidence, it is clear that these charges were
initiated to be filed in an attempt to maliciously prosecute Plaintiff BARMAPOV-SEGEV by
Defendant CITY’s agent and/or employee, Defendant MARTINEZ, with no reason other than her
intent to cause Plaintiff BARMAPOV-SEGEV psychological, emotional, and financial harm.
During the course of investigating and reviewing the actual evidence claimed to be possessed by
the State of Florida against Plaintiff BARMAPOV-SEGEV, criminal defense attorneys Jose Baez,
Esquire and Michelle Medina, Esquire, filed a Motion to Compel Video Surveillance requesting
that the State of Florida turn over the video evidence in their possession that would exonerate
Plaintiff BARMAPOV-SEGEV. In her Motion to Dismiss for Failure to Preserve, Attorney
Medina advised the Court that there were eyewitnesses present at the time of the incident who
contradict MARTINEZ’ falsification of events that initiated the arrest of Plaintiff BARMAPOV-
SEGEV. Shortly thereafter all charges were nolle prossed. |

27. Rockwell, a witness, also in the car with Plaintiff BARMAPOV-SEGEV at the
time of the Incident, corroborated Plaintiff BARMAPOV-SEGEV’s innocence, and stated to ASA
Schulman that Plaintiff BARMAPOV-SEGEV advanced her vehicle because Plaintiff
BARMAPOV-SEGEV “could not hear” Defendant MARTINEZ, and that Defendant
MARTINEZ “walked over and slammed her hand on the hood of [the] car...and
said...something.” After this exchange Rockwell stated that Defendant MARTINEZ in fact

“backed up,” and that Defendant MARTINEZ was “not directly in front” of Plaintiff
Case 1:19-cv-23742-RNS Document 1-3 Entered on FLSD Docket 09/09/2019 Page 9 of 39

BARMAPOV-SEGEV’s vehicle, when she “made a big circle around MARTINEZ.” Yet,
Defendant MARTINEZ continued to display her malicious intent to pursue the improper
prosecution of Plaintiff BARMAPOV-SEGEV. On January 9, 2018, in a communication with
ASA Schulman, Defendant MARTINEZ falsely stated that despite standing away from Plaintiff
BARMAPOV-SEGEV’s car, she had to “jump away to avoid being hit” and that if she “did not,
she would have hit her for sure.” However, Defendant WILLIAMS completely contradicted
Defendant MARTINEZ’s testimony and provided a statement that Plaintiff BARMAPOV-
SEGEV had: “room to turn her wheel to the right and avoid [MARTINEZ] completely.”

28. These charges appear to stem from Defendant MARTINEZ’s irritation that Plaintiff
BARMAPOV-SEGEV: “kept running her mouth. [n]o apparent remorse,” according to her
statement. Defendant MARTINEZ, who is vot a law enforcement officer, began to suggest crimes
that Plaintiff BARMAPOV-SEGEV could be charged with, stating that she wanted Plaintiff
BARMAPOV-SEGEV “punished,” clearing showing that her intention was to aide in the
malicious prosecution of Plaintiff BARMAPOV-SEGEV. In fact, in ASA’s Schulman’s Bind
Down Reason she states: “The evidence does not support the defendant driving her car directly
at the v [victim] or in a manner that supported a direct threat to strike the v with the car. The v
was advised of the bdcc charges.” Plaintiff BARMAPOV-SEGEV’s behavior clearly did not pose
any danger to Defendant MARTINEZ or any other person and evidences the false allegations made
by Defendant MARTINEZ.

29. The conflicting statements provided by Defendant MARTINEZ, Defendant
WILLIAMS, Rockwell, and Plaintiff BARMAPOV-SEGEYV, clearly demonstrate that Defendant
MARTINEZ, by virtue of lying to Defendant DELL AMICO, violated the civil rights of Plaintiff

BARMAPOV-SEGEV and acted with malicious intent. Defendant MARTINEZ’s false and
Case 1:19-cv-23742-RNS Document 1-3 Entered on FLSD Docket 09/09/2019 Page 10 of 39

defamatory statements were the impetus that caused Defendant WILLIAMS and Defendant DELL
AMICO to falsely arrest, falsely imprison, unlawfully search and seize Plaintiff BARMAPOV-
SEGEV in violation of her rights under the Fourth Amendment of the United States Constitution
and commit a battery upon her person. Defendant CITY is vicariously liable for the conduct of its
employees, and directly liable for its employees and agent’s negligence.

30. The aforementioned charges were initiated by Defendant CITY in an attempt to
maliciously prosecute Plaintiff BARMAPOV-SEGEV by Defendant CITY’s agent and/or
employee, Defendant MARTINEZ, with the no other reason that Defendant CITY’s agent and/or
employee’s intent to cause Plaintiff BARMAPOV-SEGEV psychological, emotional, and
financial harm.

31. Defendant CITY, by and through the actions and inactions of its agents and/or
employees Defendant MARTINEZ, Defendant DELL AMICO, Defendant WILLIAMS,
Defendant GONZALEZ, Defendant HARRISON, and Defendant REYES, actually and
proximately caused the malicious prosecution, false arrest, false imprisonment, unlawful search
and seizure under the Fourth Amendment of the United States Constitution, defamation, and —
battery sustained by Plaintiff BARMAPOV-SEGEV.  Plaintiff’s injuries and damages are
continuous and ongoing into the future. |

COUNT I
FALSE ARREST against DEFENDANT CITY OF MIAMI, DEFENDANT MARTINEZ,
DEFENDANT WILLIAMS, DEFENDANT GONZALEZ, DEFENDANT DELL AMICO,
DEFENDANT HARRISON, and DEFENDANT REYES

32. Plaintiff BARMAPOV-SEGEV reincorporates paragraphs 1-31 as if fully set forth

herein.

33. This is an action brought against Defendant CITY, Defendant MARTINEZ,

Defendant WILLIAMS, Defendant GONZALEZ, Defendant DELL AMICO, Defendant

10
Case 1:19-cv-23742-RNS Document 1-3 Entered on FLSD Docket 09/09/2019 Page 11 of 39

HARRISON, and Defendant REYES for the false arrest of Plaintiff BARMAPOV-SEGEV in
violation of Florida law.

34. Based on the false allegations of Defendant CITY’s agent and/or employee
Defendant MARTINEZ, Plaintiff BARMAPOV-SEGEV was stopped by Defendant DELL
AMICO, arrested, and transported to jail by Defendant GONZALEZ and Defendant WILLIAMS
against her will. Defendant CITY’s agents and/or employees acted solely on the false allegations
of Defendant MARTINEZ, Defendant DELL AMICO, Defendant WILLIAMS, and Defendant
GONZALEZ failed in their respective duties properly investigate Defendant MARTINEZ’s claims
prior to battering and holding Plaintiff BARMAPOV-SEGEV against her will without probable
cause, thereby rendering the detention, arrest, transport to jail, and being held in custody
unreasonable under the circumstances. Defendant REYES and Defendant HARRISON, refused
to take into consideration Plaintiff BARMAPOV-SEGEV’s version of events, refused to take a-
complaint against any officers, and instead, retaliated against her for attempting to report the
violations of her civil rights and adding a felony to her charges.

35. Under Florida Law an arresting officer is required to conduct a reasonable
investigation in order to determine if probable cause exists to arrest a person. Rockwell and
Defendant WILLIAMS made numerous statements that directly refuted Defendant MARTINEZ’s
claims and under Florida law, law enforcement officers are not authorized to arrest someone
without a warrant if that person is lawfully traveling a public way and take him into custody on
nothing more than a bare suspicion that she has, or might have, violated the law.

36. Defendant CITY, by and through its agents, employees, and/or servants Defendants
MARTINEZ, DELL AMICO, WILLIAMS, and GONZALEZ, all acting via the Miami Police

Department and City of Miami caused to be detained and actually detained Plaintiff BARMAPOV-

11
Case 1:19-cv-23742-RNS Document 1-3 Entered on FLSD Docket 09/09/2019 Page 12 of 39

SEGEV without any reasonable or probable cause, for an excessive period of time, against Plaintiff
BARMAPOV-SEGEV’s will, and this restraint was unreasonable under the circumstances.

37, The actions and omissions of Defendants DELL AMICO, GONZALEZ,
WILLIAMS, Defendant HARRISON, and Defendant REYES were based on the uninvestigated,
unsubstantiated, and false claims of Defendant MARTINEZ, and had Defendant DELL AMICO
acted with due diligence he would have discovered that Defendant MARTINEZ’s falsified her
allegations and Defendant CITY is responsible for the actions and omissions of its police officers
and public service aides acting within the apparent scope of their employment, including that of
Defendants MARTINEZ, DELL AMICO, WILLIAMS, HARRISON, and REYES.

38. The acts or omissions by Defendant CITY’s police officers and public service aides,
as agents, employees, and/or servants are the proximate cause of Plaintiff BARMAPOV-SEGEV’s
injuries and has caused Plaintiff BARMAPOV-SEGEV to suffer grievously, including being
brought into public scandal, great humiliation, and mental suffering, the expense of defense fees
and costs and other expenses associated with her arrest and prosecution, loss of past wages and
future earning capacity, all of which exist to this day and will continue in the future. Further,
Plaintiff BARMAPOV-SEGEV suffered bodily injuries resulting in pain and suffering, mental
anguish, loss of earnings, and the loss of capacity for the enjoyment of life.

WHEREFORE, Plaintiff BARMAPOV-SEGEV respectfully requests that this Court
award the following damages against Defendant CITY OF MIAMI, Defendant MARTINEZ,
Defendant WILLIAMS, Defendant GONZALEZ, Defendant DELL AMICO, Defendant
HARRISON, and Defendant REYES pursuant to Florida Statutes and the laws of the State of
Florida, including but not limited to the following:

a. Award compensatory and actual damages to Plaintiff;

12
Case 1:19-cv-23742-RNS Document 1-3 Entered on FLSD Docket 09/09/2019 Page 13 of 39

b. Award costs of this action to Plaintiff;
c, Award punitive damages to Plaintiff;
d. Any and all other and further relief as this Court may deem appropriate.

WHEREFORE, Plaintiff demands damages in an amount in excess of SEVENTY-FIVE
THOUSAND DOLLARS ($75,000.00), together with post judgment interest and costs.
COUNT II
FALSE IMPRISONMENT against DEFENDANT CITY OF MIAMI, DEFENDANT
MARTINEZ, DEFENDANT WILLIAMS, DEFENDANT DELL AMICO, DEFENDANT
GONZALEZ, DEFENDANT HARRISON, and DEFENDANT REYES

39. Plaintiff BARMAPOV-SEGEV reincorporates paragraphs 1-31 as if fully set forth
herein.

40, This is an action brought against Defendant CITY, Defendant MARTINEZ,
Defendant WILLIAMS, Defendant DELL AMICO, Defendant GONZALEZ, Defendant
HARRISON, and Defendant REYES, for false imprisonment in violation of Florida Statute
§787.02(1)(a). Defendants were within the course and scope of their employment with Defendant

. City of Miami at all times material hereto.

Al. Defendant WILLIAMS, Defendant DELL AMICO, Defendant GONZALEZ,
Defendant HARRISON, and Defendant REYES, unlawfully detained and deprived Plaintiff
BARMAPOV-SEGEV of her liberty against her will based on the false statements of Defendant
Martinez.

42. Defendant MARTINEZ maliciously and intentionally lied when reporting Plaintiff
BARMAPOV-SEGEV’s conduct to the Miami Police Department and due to the lack of any
investigation into the actual facts by Defendants DELL AMICO, WILLIAMS, GONZALEZ,

HARRISON, and REYES, these agents and/or employees acted without proper legal authority for

want of probable cause in this matter.

13
Case 1:19-cv-23742-RNS Document 1-3 Entered on FLSD Docket 09/09/2019 Page 14 of 39

43. Without legal authority, Defendant CITY’s agents and/or employees stopped
Plaintiff BARMAPOV-SEGEV, detained her, handcuffed her, took her into custody, and
transported her to jail where she spent a number of hours, increasingly trumping up charges to a
felony. |

44. — Under Florida law, probable cause to arrest exists when the totality of the facts and
circumstances within an officer's knowledge sufficiently warrant a reasonable person to believe
that, more likely than not, a crime has been committed. Such is not the case in this instance and
Defendant MARTINEZ, Defendant WILLIAMS, Defendant DELL AMICO, Defendant
GONZALEZ, Defendant HARRISON, and Defendant REYES, lacked probable cause, yet proceed
with their unlawful conduct, actually and proximately causing damages and injuries to Plaintiff
BARMAPOV-SEGEV.

45. Defendants MARTINEZ, DELL AMICO, WILLIAMS, GONZALEZ,
HARRISON, and REYES, did not have substantial reason to believe that Plaintiff BARMAPOV-
SEGEV committed a crime. Without conducting any investigation of the facts, Plaintiff
BARMAPOV-SEGEV was detained, handcuffed, and taken into custody, transported to jail, and
held against her will for an unreasonable manner and for an unreasonable length of time. In total,
Plaintiff BARMAPOV-SEGEV was falsely imprisoned, detained, and otherwise arrested for
approximately ten hours and thirty-seven minutes.

46. Defendant CITY is vicariously responsible for the actions of Defendant
MARTINEZ, Defendant WILLIAMS, Defendant DELL AMICO, Defendant GONZALEZ,
Defendant HARRISON, and Defendant REYES, whom were all acting within the scope of their
employment, and their actions and omissions caused Plaintiff BARMAPOV-SEGEV to suffer

grievously.

14
Case 1:19-cv-23742-RNS Document 1-3 Entered on FLSD Docket 09/09/2019 Page 15 of 39

47. Plaintiff BARMAPOV-SEGEV’s permanent and ongoing injuries were actually
and proximately caused by the actions and omissions of Defendant CITY, Defendant MARTINEZ,
Defendant WILLIAMS, Defendant DELL AMICO, Defendant GONZALEZ, Defendant
HARRISON, and Defendant REYEES, and include but are not limited to psychological depressive
symptoms, financial harm, emotional distress, pain, suffering, humiliation, an arrest and criminal
record as well as social harm to her reputation, actually and proximately caused by Defendant
CITY.

WHEREFORE, Plaintiff BARMAPOV-SEGEV respectfully requests that this Court
award the following damages against Defendant CITY OF MIAMI, Defendant MARTINEZ,
Defendant DELL AMICO, Defendant WILLIAMS, Defendant GONZALEZ, Defendant
HARRISON, and Defendant REYES, pursuant to Florida Statutes and the laws of the State of

Florida, including but not limited to the following:

a. Award compensatory and actual damages to Plaintiff;

b. Award costs of this action to Plaintiff;

C. Award punitive damages to Plaintiff;

d. Any and all other and further relief as this Court may deem appropriate.

WHEREFORE, Plaintiff demands damages in an amount in excess of SEVENTY-FIVE
THOUSAND DOLLARS ($75,000.00), together with post judgment interest and costs.
COUNT Hl
UNLAWFUL SEARCH AND SEIZURE UNDER THE 47! AMENDMENT OF THE
UNITED STATES CONSTITUTION against DEFENDANT MARTINEZ, DEFENDANT
GONZALEZ, DEFENDANT WILLIAMS, DEFENDANT DELL AMICO, DEFENDANT
HARRISON, and DEFENDANT REYES
48. Plaintiff BARMAPOV-SEGEYV reincorporates paragraphs 1-31 as if fully set forth

herein.

15
Case 1:19-cv-23742-RNS Document 1-3 Entered on FLSD Docket 09/09/2019 Page 16 of 39

49, This is an action against Defendant CITY, Defendant MARTINEZ, Defendant
WILLIAMS, Defendant DELL AMICO, Defendant GONZALEZ, Defendant HARRISON, and
Defendant REYES, for the unlawful search and seizure of Plaintiff BARMAPOV-SEGEV in
violation of the Fourth Amendment of the United States Constitution.

50. Plaintiff BARMAPOV-SEGEV’s civil rights were violated due to the fact that
Defendant MARTINEZ made false allegations about Plaintiff BARMAPOV-SEGEV, whom was
not engaged in any criminal activity. Defendant MARTINEZ lied when she radioed that Plaintiff
BARMAPOV-SEGEV tried to hit her with her vehicle and she had to jump out of the way to avoid
being hit.

51. Defendant MARTINEZ, Defendant WILLIAMS, Defendant DELL AMICO,
Defendant GONZALEZ, Defendant HARRISON, and Defendant REYES, agents and/or
employees of Defendant CITY had a duty to protect the personal liberty of Plaintiff BARMAPOV-
SEGEV and they failed to do so. Defendant MARTINEZ’S lies caused Defendant DELL AMICO
and Defendant WILLIAMS to stop, falsely imprison, and detain Plaintiff BARMAPOV-SEGEV,
and Defendant GONZALEZ to transport Plaintiff BARMAPOV-SEGEV to Turner Guilford
Knight Jail, which was all done without probable cause and without a cursory investigation of the
facts leading to Plaintiff BARMAPOV-SEGEV’s false arrest, false imprisonment, and unlawful
search and seizure.

52. Plaintiff BARMAPOV-SEGEV was taken to jail as a direct and proximate cause of
Defendant MARTINEZ, Defendant WILLIAMS, Defendant DELL AMICO, Defendant
GONZALEZ, and Defendant CITY’s actions and omissions. This incident was never properly
investigated and had Defendant CITY’s agents and/or employees conducted even a minimal

investigation they would have discovered the truth that was later corroborated. Defendants

16
Case 1:19-cv-23742-RNS Document 1-3 Entered on FLSD Docket 09/09/2019 Page 17 of 39

REYES and HARRISON refused to conduct any investigation into the facts and circumstances,
refused to file any report or complaint, and instead escalated the incident and filed a felony charge
to retaliate against her attempt to assert her civil rights.

53. Plaintiff BARMAPOV-SEGEV’s passenger, Rockwell corroborated Plaintiff
BARMAPOV-SEGEV’s statement that MARTINEZ was the aggressor in this situation — cursing
at Plaintiff BARMAPOV-SEGEV and striking her car. Defendant WILLIAMS’ statement also
supported Plaintiff BARMAPOV-SEGEV’s position, yet despite having exonerating information,
he proceeded to violate Plaintiff BARMAPOV-SEGEV’s civil rights and failed to intervene to
prevent her arrest. |

54. It is also important to reiterate the fact that ASA’s Schulman’s Bind Down Reason
states that: “The evidence does not support the defendant driving her car directly at the v [victim]
or in a manner that supported a direct threat to strike the vy with the car. The v was advised of the
bdcc charges. The evidence is clear. Neither the search nor the seizure of Plaintiff BARMAPOV-
SEGEV on the night of the incident was justified or warranted. Plaintiff BARMAPOV-SEGEV’s
civil rights were willingly, knowingly, and maliciously violated by Defendant MARTINEZ,
Defendant WILLIAMS, Defendant DELL AMICO, and Defendant GONZALEZ, all of whom
were Defendant CITY’s agents and/or employees, without evidence existing to search and/or seize
Plaintiff BARMAPOV-SEGEV. The actions of these Defendants were therefore based on lies,
fabrications, and material misrepresentations made by Defendant MARTINEZ to other law
enforcement officers, and their subsequent failure to conduct a cursory inspection or investigation.

55. Prior to and including December 27, 2017 and at all times material hereto, the
official policy makers of Defendant CITY were its City Commission and/or the City Manager, and

Defendant CITY, by and through their police department, developed policies and customs

17
Case 1:19-cv-23742-RNS Document 1-3 Entered on FLSD Docket 09/09/2019 Page 18 of 39

exhibiting deliberate indifference to the constitutional rights of their citizens, that were the moving
force behind the violation of Plaintiff BARMAPOV-SEGEV’s rights, specifically the Fourth
Amendment to the United States Constitution to be free from unreasonable search and seizure.

56. Defendant CITY had an unofficial/defacto policy/custom, tolerating the use of
excessive force and unreasonable search and seizure by members of its police department. Said
policies were so widespread and well settled within Defendant CITY that it constituted custom
and usage with the force of law. Defendant CITY’s official policy makers were on actual and/or
constructive notice of the widespread practice of excessive force and unreasonable search and
seizure within its police department,

57, As a direct and proximate result of Defendant CITY’s unofficial policy/custom
tolerating the use of excessive force and unreasonable search and seizure, Defendant CITY
allowed members of its police department to violate Fourth Amendment rights of its citizenry
without fear of a thorough investigation into their actions and fear of any meaningful discipline
for their actions and on December 31, 2017 and January 1, 2018 Defendant CITY’s police officers
executed Defendant CITY’s unofficial/defacto policy/custom which inflicted the injury upon
Plaintiff BARMAPOV-SEGEV.

58. The following was revealed during Plaintiff BARMAPOV-SEGEV’s pre-suit
investigation, and it is clear that Defendant CITY has had a longstanding policy/custom of
tolerating the use of excessive force, unreasonable search and seizure, and misconduct committed
by their police force, to wit:

i. In 2016 the United States Department of Justice found Defendant

CITY’s police department liable for violating citizen’s rights to be free from

unreasonable search and seizure under the 4"° Amendment of the United States
Constitution.

18
Case 1:19-cv-23742-RNS Document 1-3 Entered on FLSD Docket 09/09/2019 Page 19 of 39

1

ii. It has been reported in a 2014 Miami New Times article that Miami
Police have used their Tasers more than 3000 times and at least 11 men have died.

iii. In 2003, the United States Department of Justice put Defendant CITY
on notice that their police department was not consistent in its definition of
appropriate use of force. They also determined that Defendant CITY failed to
provide their police force with clear guidance on what constitutes reasonable use of
force. The Department of Justice also found glaring problems with Defendant
CITY’s force reporting procedures and that they discouraged the filing of
complaints against their officers. These facts, among other led the United States
Justice Department to conclude and notify Defendant CITY that there was a
“heightened risk that MPD officers would use force, including deadly force,
excessively;”

iv. Between 1990 and 2001 Defendant CITY paid nearly $18 million in 110
federal and state lawsuits involving allegations of brutality, misconduct and
wrongful death caused by their police officers.

v. Defendant CITY had 13 police officers indicted by federal prosecutors
and charged with concocting evidence and planting guns.

vi. According to U.S, District Judge Alan Gold, Defendant CITY had a
“pattern and practice” among its police officers to conspire to plant guns and
obstruct justice.

vii. According to United States District Judge Marcia G. Cooke, Defendant
CITY continually violated Fourth Amendment rights of individuals.

viii. Defendant CITY was found to have a “systematic problem” of
misconduct according to former Miami Mayor Joe Carollo.

ix. Defendant CITY has been the subject of numerous federal
investigations and inquiries.

x. Defendant CITY was found by the United States Department of Justice
to be inconsistent with their definition of appropriate use of force.

xi. Defendant CITY failed to adequately investigate and impose potential
discipline on officers because internal affairs investigators failed to finish

investigations on time.

xii. Defendant CITY’s officers were referred to by former Chief Exposito
as “Predators.”

xiii. Defendant CITY used “leading” questions with their officers in internal
affairs investigations.

19
Case 1:19-cv-23742-RNS Document 1-3 Entered on FLSD Docket 09/09/2019 Page 20 of 39

. xiv, Defendant CITY failed to impose any meaningful discipline on their
officers after clear use of excessive force out of fear for union grievances.

xv. Defendant CITY knowingly allowed many police officers to go
undisciplined, reassigned or terminated despite having well documented histories

of excessive force and misconduct in the past including but not limited to officers

Rafael Borroto, Michael Ragusa, Odney Belfort, Eric Guzman, George Diaz, and

Javier Ortiz.

xvi. Asaresult of the violating citizens’ human rights, Defendant CITY has

a clear defacto policy/custom tolerating the use of excessive force and

unreasonable search and seizure by its employees, agents and/or servant police

officers This unofficial policy/custom led other Defendant CITY police officers to
believe that not only would their actions not be properly monitored, they would go
unpunished and folerated by his superiors.

xvii. The above policies and customs demonstrated a deliberate indifference

on the part of the policymakers of Defendant CITY to the Constitutional rights of

persons within Defendant CITY and were the moving force of the violations of

Plaintiff BARMAPOV-SEGEV’s rights alleged herein.

59, Plaintiff BARMAPOV-SEGEV’s permanent and ongoing injuries were actually
and proximately caused by Defendant CITY and its agents and/or employees Defendant
MARTINEZ, Defendant WILLIAMS, Defendant DELL AMICO, Defendant GONZALEZ,
Defendant HARRISON, and Defendant REYES, and include but are not limited to: psychological
depressive symptoms, financial harm, emotional distress, pain, suffering, humiliation, an arrest
and criminal record as well as social harm to her reputation, actually and proximately caused by
Defendant CITY.

WHEREFORE, Plaintiff BARMAPOV-SEGEV respectfully requests that this Court
award the following damages against Defendant CITY, Defendant MARTINEZ, Defendant
WILLIAMS, Defendant DELL AMICO, Defendant GONZALEZ, Defendant HARRISON, and
Defendant REYES, pursuant to Florida Statutes and the laws of the State of Florida, including but

not limited to the following:

20
Case 1:19-cv-23742-RNS Document 1-3 Entered on FLSD Docket 09/09/2019 Page 21 of 39

a. Award compensatory and actual damages to Plaintiff;

b. Award costs of this action to Plaintiff;

c. Award punitive damages to Plaintiff}

d. Any and all other and further relief as this Court may deem appropriate.

WHEREFORE, Plaintiff demands damages in an amount in excess of SEVENTY-FIVE

THOUSAND DOLLARS ($75,000.00), together with post judgment interest and costs.
COUNT IV

DEFAMATION against DEFENDANT CITY and DEFENDANT MARTINEZ

60. — Plaintiff BARMAPOV-SEGEV reincorporates paragraphs 1-31 as if fully set forth
herein.

61. This action is brought pursuant to Florida statutes and the laws of the state of
Florida based upon defamation. |

62. Defendant CITY, by and through Defendant MARTINEZ, communicated false
allegations to third parties that Plaintiff BARMAPOV-SEGEV engaged in criminal conduct
wherein Defendant MARTINEZ consistently and knowingly provided false statements to Miami
Police Department Officers, Sergeants, and ASA Schulman in order have Plaintiff BARMAPOV-
SEGEV falsely arrested, falsely imprisoned, unlawfully searched and seized, and maliciously
prosecuted. At all times material hereto, Defendants were employed with Defendant City of
Miami and within the course and scope of their employment with same.

63. Defendant MARTINEZ radioed that Plaintiff BARMAPOV-SEGEV was about to
intentionally strike her with the vehicle she was driving, which claims were proven to be false
based on the video of the incident, statements of Defendant WILLIAMS, Rockwell, and ASA

Schulman’s Bind Down Report.

21
Case 1:19-cv-23742-RNS Document 1-3 Entered on FLSD Docket 09/09/2019 Page 22 of 39

64. Defendant MARTINEZ’s defamatory statements accused Plaintiff BARMAPOV-
SEGEV of crimes that led to her arrest and prosecution were so inherently damaging that damages
are presumed to exist because she was accused of committing a crime.

65. Defendant MARTINEZ had a duty to communicate any allegations in the context
of her employment with truth and integrity at all times, and Defendant MARTINEZ breached that
duty by blatantly lying to the Miami Police Department regarding Plaintiff BARMAPOV-
SEGEV’s conduct, and Defendant MARTINEZ’s actions, omissions, and lies were the actual and
proximate cause of Plaintiff BARMAPOV-SEGEV ’s injuries.

66. As a direct and proximate cause of Defendant MARTIENEZ’s misconduct
including communicating false allegations of criminal conduct to third parties, Plaintiff
BARMAPOV-SEGEV has suffered damages and is entitled to recovery against Defendant CITY.

67. Plaintiff BARMAPOV-SEGEV’s permanent and ongoing injuries were actually
and proximately caused by Defendant CITY and its agent and/or Defendant MARTINEZ, for
whom it is vicariously liable, and these damages and injuries include but are not limited to
psychological depressive symptoms, financial harm, emotional distress, pain, suffering,
humiliation, an arrest and criminal record as well as social harm to her reputation.

WHEREFORE, Plaintiff BARMAPOV-SEGEV respectfully requests that this Court
award the following damages against Defendant CITY and Defendant MARTINEZ pursuant to

Florida Statutes and the laws of the State of Florida, including but not limited to the following:

a. Award compensatory and actual damages to Plaintiff;

b. Award costs of this action to Plaintiff;

C, Award punitive damages to Plaintiff;

d. Any and all other and further relief as this Court may deem appropriate.

22
Case 1:19-cv-23742-RNS Document 1-3 Entered on FLSD Docket 09/09/2019 Page 23 of 39

WHEREFORE, Plaintiff demands damages in an amount in excess of SEVENTY-FIVE
THOUSAND DOLLARS ($75,000.00), together with post judgment interest and costs.
COUNT V
MALICIOUS PROSECUTION against DEFENDANT CITY, DEFENDANT MARTINEZ,
DEFENDANT WILLIAMS, DEFENDANT DELL AMICO, DEFENDANT GONZALEZ,
DEFENDANT HARRISON, and DEFENDANT REYES

68. Plaintiff BARMAPOV-SEGEV reincorporates paragraphs 1-31 as if fully set forth
herein. |

69. This action is brought pursuant to Florida statutes and the laws of the state of
Florida based upon malicious prosecution.

70. Defendant CITY’s agent and/or employee Defendant MARTINEZ maliciously and
without probable cause, caused the State Attorney's Office to initiate a criminal investigation
against Plaintiff BARMAPOV-SEGEV for wholly improper purposes and to cause her harm, and
by doing so abused the legal system in an attempt to initiate malicious prosecution against Plaintiff
BARMAPOV-SEGEV. To wit: Defendant CITY, by and through its agent and/or employee
Defendant MARTINEZ intentionally and maliciously filed and/or caused the filings of the
following false allegations of criminal conduct against Plaintiff BARMAPOV-SEGEV, which
include but are not limited to: improper exhibition of a dangerous weapon or firearm, culpable
negligence, and failure to obey police officer. All of these charges caused to be filed by Defendant
CITY against Plaintiff BARMAPOV-SEGEV were dismissed and/or nolle prossed. Defendants
were within the course and scope of their employment with Defendant City of Miami at all times
material hereto.

71. Defendant MARTINEZ, by knowingly, maliciously, and intentionally making a

false report about Plaintiff BARMAPOV-SEGEV, caused Plaintiff BARMAPOV-SEGEV to be

23
Case 1:19-cv-23742-RNS Document 1-3 Entered on FLSD Docket 09/09/2019 Page 24 of 39

arrested, and her actions were clearly done with ill will or evil intent to cause Plaintiff
BARMAPOV-SEGEV harm.

72. Defendant MARTINEZ’s actions and omissions amounted to actual malice because
Defendant MARTINEZ either knew or had reason to know that the charges she alleged against
Plaintiff BARMAPOV-SEGEV were false and groundless.

73, As a result of Defendant MARTINEZ’s actions, omissions, and lies, Plaintiff
BARMAPOV-SEGEV was arrested, and taken into custody and transported to Turner Guilford
Knight Jail with criminal charges pending against her, as she was charged with aggravated assault
with a deadly weapon and failure to obey police officer/firefighter immediately after MARTINEZ
initiated her false reports.

74. ‘In addition to Defendant MARTINEZ, Defendants DELL AMICO, WILLIAMS
and GONZALEZ are also liable for actively taking part in the malicious prosecution of Plaintiff
BARMAPOV-SEGEV. Defendants DELL AMICO, GONZALEZ, and WILLIAMS all lacked
probable cause to proceed with the prosecution of Plaintiff BARMAPOV-SEGEV, yet proceeded
without fulfilling investigating the facts. A cursory review of video evidence would have
exonerated Plaintiff BARMAPOV-SEGEV. Instead they participated in and furthered the
wrongful arrest, detention, and malicious prosecution of Plaintiff BARMAPOV-SEGEV.

' 75. The totality of the circumstances confirm that the criminal proceedings initiated
against Plaintiff BARMAPOV-SEGEV were done with malice and without probable cause. This
was made clear from the fact that not only did SAO Schulman’s Bind Down Reason, state: “The
evidence does not support the defendant driving her car directly at the v [victim] or in a manner
that supported a direct threat to strike the v with the car. The v was advised of the bdcc charges[,]”

but the testimony of Defendant WILLIAMS, Rockwell, and Defendant MARTINEZ’s own

24
Case 1:19-cv-23742-RNS Document 1-3 Entered on FLSD Docket 09/09/2019 Page 25 of 39

admission further support the fact that these criminal proceedings were instigated maliciously and
without probable cause. All charges against Plaintiff BARMAPOV-SEGEV, including those filed
by Information after her arrest, were dismissed and/or nolle prossed. Defendant REYES and
Defendant HARRISON, refused to take into consideration Plaintiff BARMAPOV-SEGEV’s
version of events, refused to take a complaint against any officers, and instead, retaliated against
her for attempting to report the violations of her civil rights and adding a felony to her charges.

76. —PlaintiffBARMAPOV-SEGEV nonetheless suffered damages and injury as a result
of Defendant CITY’s agents and/or employees’ actions and omissions. Not only did Plaintiff
BARMAPOV-SEGEV have to suffer the trauma of spending time in jail, she now also has an
arrest record, a mug shot available for the world to see, and a criminal record Plaintiff
BARMAPOV-SEGEV has never previously been cited for road rage nor any form of criminal
conduct. Plaintiff BARMAPOV-SEGEV also had to pay attorneys’ fees and costs in order to
defend the charges stemming from this malicious prosecution, and still suffers from humiliation,
emotional distress, depression, anxiety, and social stigma of having been arrested and jailed.

77. The actions and omissions of Defendant MARTINEZ, Defendant WILLIAMS,
Defendant DELL AMICO, Defendant GONZALEZ, Defendant HARRISON, and Defendant
REYES, all of whom are Defendant CITY’s agents and/or employees, were the actual and
proximate cause of Plaintiff BARMAPOV-SEGEV Barmapov-Segev’s injuries and damages, for
which Defendant CITY can be held directly and vicariously liable.

WHEREFORE, Plaintiff BARMAPOV-SEGEV respectfully requests that this Court
award the following damages against Defendant CITY, Defendant MARTINEZ, Defendant

WILLIAMS, Defendant DELL AMICO, Defendant GONZALEZ, Defendant HARRISION, and

25
Case 1:19-cv-23742-RNS Document 1-3 Entered on FLSD Docket 09/09/2019 Page 26 of 39

Defendant REYES, pursuant to Florida Statutes and the laws of the State of Florida, including but

not limited to the following:

a. Award compensatory and actual damages to Plaintiff;

b. Award costs of this action to Plaintiff;

C. Award punitive damages to Plaintiff;

d. Any and all other and further relief as this Court may deem appropriate.

WHEREFORE, Plaintiff demands damages in an amount in excess of SEVENTY-FIVE
THOUSAND DOLLARS ($75,000.00), together with post judgment interest and costs.
COUNT VI
BATTERY against DEFENDANT CITY, DEFENDANT MARTINEZ, DEFENDANT
_ WILLIAMS, DEFENDANT DELL AMICO and DEFENDANT GONZALEZ

7 8, Plaintiff BARMAPOV-SEGEYV reincorporates paragraphs 1-31 as if fully set forth
herein.

79. This is an action brought against Defendant CITY, Defendant MARTINEZ,
Defendant WILLIAMS, Defendant DELL AMICO, and Defendant GONZALEZ for battery in
violation of Florida Statute §784.03.

80. At all times material hereto, Defendant MARTINEZ, Defendant WILLIAMS,
Defendant DELL AMICO, and Defendant GONZALEZ were all employees, servants, and/or
agents of Defendant CITY and acting within the course and scope of their employment with same
in furtherance of the interest of Defendant CITY and with Defendant CITY’s consent.

81. In violation of Florida law, Defendant MARTINEZ, acted with malice and her
intentional, malicious actions, omissions, and false statements created the conditions that led to

the actual intentional and non-consensual touching of Plaintiff BARMAPOV-SEGEV when

Defendant MARTINEZ struck Plaintiff BARMAPOV-SEGEV’s vehicle with her hand whilst

26
Case 1:19-cv-23742-RNS Document 1-3 Entered on FLSD Docket 09/09/2019 Page 27 of 39

verbally abusing Plaintiff BARMAPOV-SEGEV, and causing Plaintiff BARMAPOV-SEGEV to
suffer a battery during her detention, arrest, handcuffing, and transport to jail by Defendants DELL
AMICO, GONZALEZ, and WILLIAMS.

82. Plaintiff BARMAPOV-SEGEV’s arrest was not lawful, and Defendant
MARTINEZ, Defendant WILLIAMS, Defendant DELL AMICO, and Defendant GONZALEZ
did not have probable cause to arrest Plaintiff BARMAPOV-SEGEV or take her into custody, yet
did so, intentionally, committing a battery and using excessive force given the circumstances of
this unsubstantiated and falsified criminal act.

83. — Plaintiff BARMAPOV-SEGEV nonetheless suffered damages and injury as a result
of Defendant MARTINEZ, Defendant WILLIAMS, Defendant DELL AMICO, and Defendant
GONZALEZ’ actions and omissions. Not only did Plaintiff BARMAPOV-SEGEV have to suffer
the trauma of spending time in jail, she now also has an arrest record, a mug shot available for the
world to see, and a criminal record Plaintiff BARMAPOV-SEGEV has never previously been cited
for road rage nor any form of criminal conduct. Plaintiff BARMAPOV-SEGEV also had to pay
attorneys’ fees and costs in order to defend the charges stemming from this malicious prosecution,
and still suffers from humiliation, emotional distress, depression, anxiety, and social stigma of
having been arrested and jailed.

84, The actions and omissions of Defendant MARTINEZ, Defendant WILLIAMS,
Defendant DELL AMICO, and Defendant GONZALEZ were the actual and proximate cause of
Plaintiff BARMAPOV-SEGEV’s injuries and damages, for which Defendant CITY can be held
directly and vicariously liable.

WHEREFORE, Plaintiff BARMAPOV-SEGEV respectfully requests that this Court

award the following damages against Defendant CITY Defendant MARTINEZ, Defendant

27
‘Case 1:19-cv-23742-RNS Document 1-3 Entered on FLSD Docket 09/09/2019 Page 28 of 39

WILLIAMS, Defendant DELL AMICO, and Defendant GONZALEZ, pursuant to Florida Statutes

and the laws of the State of Florida, including but not limited to the following:

a. Award compensatory and actual damages to Plaintiff;

b. Award costs of this action to Plaintiff;

C. Award punitive damages to Plaintiff;

d. Any and all other and further relief as this Court may deem appropriate.

WHEREFORE, Plaintiff demands damages in an amount in excess of SEVENTY-FIVE
THOUSAND DOLLARS ($75,000.00), together with post judgment interest and costs.
COUNT VII
NEGLIGENCE, and/or NEGLIGENT HIRING, TRAINING, SUPERVISION, AND
RETENTION against DEFENDANT CITY

85. Plaintiff BARMAPOV-SEGEV reincorporates paragraphs 1-31 as if fully set forth
herein.

86. This is an action brought against Defendant CITY for negligence.

87. As such, Defendant CITY is liable for all of its employees, servants, and/or agents’
acts and omissions that gave rise to this Complaint, including the actions and inactions of
Defendant MARTINEZ, Defendant WILLIAMS, Defendant DELL AMICO, and Defendant
GONZALEZ.

88. Defendant CITY, by and through Defendant MARTINEZ, Defendant WILLIAMS,
Defendant DELL AMICO, and Defendant GONZALEZ, owed and continues to owe a duty to
Plaintiff BARMAPOV-SEGEV to act in a prudent and reasonable manner with regard to her health
and safety. Defendant CITY owed and continues to owe a duty a ministerial and non-discretionary

duty to provide responsible and effective oversight of its employees, agents, and/or servants,

including Defendants MARTINEZ, DELL AMICO, WILLIAMS, and GONZALEZ. Defendant

28
Case 1:19-cv-23742-RNS Document 1-3 Entered on FLSD Docket 09/09/2019 Page 29 of 39

CITY also has a ministerial and non-discretionary duty to establish proper policies, customs, and
regulations carried out by all employees, agents, and/or servants including Defendants
MARTINEZ, DELL AMICO, WILLIAMS, and GONZALEZ. Furthermore, Defendant CITY
owes a legal duty to Plaintiff BARMAPOV-SEGEV to supervise Defendant MARTINEZ,
Defendant WILLIAMS, Defendant DELL AMICO, Defendant GONZALEZ, Defendant
HARRISON, and Defendant REYES, and retain only those fit for duty, and to properly train and
retrain said personnel.

89. Prior to the arrest, detention, and malicious prosecution of Plaintiff BARMAPOV-
SEGEV, Defendant CITY had a custom or policy of failing to properly train, retrain, supervise,
and discipline police officers and public safety aides on the use of unreasonable search and seizure
and the requirement to treat females equally to other citizens, despite having actual knowledge of
the need to do so and based upon its pattern and practices. Defendant CITY’s employees were not
subject to any discipline or any additional training as a result of their misconduct for the instant
incident. The aforementioned failures surmounted to violations of non-discretionary duties
Defendant CITY owed to citizens of Miami-Dade County including Plaintiff BARMAPOV-
SEGEV. Defendant CITY breached its duties, including the ministerial duties owed to Plaintiff
BARMAPOV-SEGEV.

90. Defendant CITY knew or should have known of the dangers posed by failing to
properly train, re-train, and supervise Defendant MARTINEZ, Defendant WILLIAMS, Defendant
DELL AMICO, and Defendant GONZALEZ, negligently retaining Defendant MARTINEZ,
Defendant WILLIAMS, Defendant DELL AMICO, Defendant GONZALEZ, Defendant
HARRISION, and Defendant REYEs, and that said actions and inactions were likely to result in

violations of citizens’ rights, and as such were reasonably foreseeable.

29
Case 1:19-cv-23742-RNS Document 1-3 Entered on FLSD Docket 09/09/2019 Page 30 of 39

91. Plaintiff BARMAPOV-SEGEV suffered damages and injuries as a result of
Defendant CITY’s agents and/or employees’ actions and omissions. Not only did Plaintiff
BARMAPOV-SEGEV have to suffer the trauma of spending time in jail, she now also has an
arrest record, a mug shot available for the world to see, and a criminal record Plaintiff
BARMAPOV-SEGEV has never previously been cited for road rage nor any form of criminal
conduct. Plaintiff BARMAPOV-SEGEV also had to pay attorneys’ fees and costs in order to
defend the charges stemming from this malicious prosecution, and still suffers from humiliation,
emotional distress, depression, anxiety, and social stigma of having been arrested and jailed.

92. The actions and omissions of Defendant MARTINEZ, Defendant WILLIAMS,
Defendant DELL AMICO, Defendant GONZALEZ, Defendant HARRISION, and Defendant
REYES, all agents and/or employees of Defendant CITY were the actual and proximate cause of
Plaintiff BARMAPOV-SEGEV’s injuries and damages, for which Defendant CITY is directly and
vicariously liable.

WHEREFORE, Plaintiff BARMAPOV-SEGEV respectfully requests that this Court
award the following damages against Defendant CITY pursuant to Florida Statutes and the laws

of the State of Florida, including but not limited to the following:

a. Award compensatory and actual damages to Plaintiff;

b. Award costs of this action to Plaintiff;

C, Award punitive damages to Plaintiff;

d. Any and all other and further relief as this Court may deem appropriate.

WHEREFORE, Plaintiff demands damages in an amount in excess of SEVENTY-FIVE
THOUSAND DOLLARS ($75,000.00), together with post judgment interest and costs.

COUNT VU
NEGLIGENCE, NEGLIGENT SUPERVISION, and FAILURE TO CONDUCT A

30
Case 1:19-cv-23742-RNS Document 1-3 Entered on FLSD Docket 09/09/2019 Page 31 of 39

FAIR AND IMPARTIAL INVESTIGATION against DEFENDANT CITY

93. Plaintiff BARMAPOV-SEGEV reincorporates paragraphs 1-31 as if fully set forth
herein.

94. This is an action brought against Defendant CITY for negligence.

95. Defendant CITY had and has an affirmative duty to ensure that Defendant
MARTINEZ, Defendant WILLIAMS, Defendant DELL AMICO, and Defendant GONZALEZ
did not fabricate the truth for any reason whatsoever, and that they deliver a factual recitation of
events, a duty that Defendant MARTINEZ breached. Adding insult to injury Defendant CITY
employee continued to breach the duties owed to Plaintiff BARMAPOV-SEGEV; to wit,
Defendant DELL AMICO and Defendant WILLIAMS fail to properly conduct a fair and impartial
investigation into MARTINEZ’ claims, particularly because she is not an actual law enforcement
agent. Moreover, Defendant REYES and Defendant HARRISON, refused to take into
consideration Plaintiff BARMAPOV-SEGEV’s version of events, refused to take a complaint
against any officers, and instead, retaliated against her for attempting to report the violations of
her civil rights and adding a felony to her charges.

96. — Plaintiff BARMAPOV-SEGEV and Rockwell stated on multiple occasions that
Defendant MARTINEZ struck the car that Plaintiff BARMAPOV-SEGEV drove, battering her
and posing threat of future harm to her property and person. Furthermore, Defendant MARTINEZ
was clearly in the state of mind that would lend to falsely accusing Plaintiff BARMAPOV-
SEGEV. The officers could have simply requested to view the tape that captured the incident and
exonerated Plaintiff BARMAPOV-SEGEV via video evidence.

97. Instead, both Defendants DELL AMICO and WILLIAMS tried to find theories of

law to charge Plaintiff BARMAPOV-SEGEV with various crimes to support Defendant

31
Case 1:19-cv-23742-RNS Document 1-3 Entered on FLSD Docket 09/09/2019 Page 32 of 39

MARTINEZ and proceeded on her false allegations, causing physical, emotional and economic
harm to Plaintiff BARMAPOV-SEGEV. Had Defendant CITY’s agents and/or employees been
properly supervised, they would have refrained from believing that they could make false
allegations against Plaintiff BARMAPOV-SEGEV, and would have also investigated all
allegations made prior to taking any kind of action, particularly arresting, aiding in, and causing
the malicious prosecution of Plaintiff BARMAPOV-SEGEV.

98. The failure to properly supervise is exemplified by the fact that even after taking
Plaintiff BARMAPOV-SEGEV into custody none of Defendant CITY’s employees or their
supervising agents reviewed the video evidence that would have exonerated Plaintiff
BARMAPOV-SEGEV and prevented her malicious prosecution, or said employees reviewed the
video footage and aided in the malicious prosecution of Plaintiff BARMAPOV-SEGEV with full
knowledge of her innocence.

99. ~ Atall material times hereto Defendant CITY owed Plaintiff BARMAPOV-SEGEV
a duty to protect Plaintiff BARMAPOV-SEGEV’s constitutional and state law rights as well as a
duty to not cause harm to Plaintiff BARMAPOV-SEGEV.

100. Defendant CITY, by and through its employees, agents, and/or servant’s actions
and inactions which lead to the unlawful arrest and malicious prosecution of Plaintiff
BARMAPOV-SEGEYV constituted a breach of the duties Defendant CITY owed to Plaintiff
BARMAPOV-SEGEV.

101. Defendant CITY, by and through its employees, agents, and/or servant’s actions
and omissions were taken without the degree of care, skill, and diligence regularly exercised by
members of their profession in an attempt to carry out their duties within the scope of their

employment as agents of Defendant CITY.

32
Case 1:19-cv-23742-RNS Document 1-3: Entered on FLSD Docket 09/09/2019 Page 33 of 39

102. Defendant CITY is liable for the acts and omissions of their respective police
officers and public service aides, as its employees, agents, and/or servants, performed within the
scope of employment.

103. Plaintiff BARMAPOV-SEGEV suffered damages and injury as a result of
Defendant CITY’s agents and/or employees’ actions and omissions. Not only did Plaintiff
BARMAPOV-SEGEYV have to suffer the trauma of spending time in jail, she now also has an
arrest record, a mug shot available for the world to see, and a criminal record Plaintiff
BARMAPOV-SEGEV has never previously been cited for road rage nor any form of criminal
conduct. Plaintiff BARMAPOV-SEGEV also had to pay attorneys’ fees and costs in order to
defend the charges stemming from this malicious prosecution, and still suffers from humiliation,
emotional distress, depression, anxiety, and social stigma of having been arrested and jailed.

104. The actions and omissions of Defendant CITY and its agents and/or employees
were the actual and proximate cause of Plaintiff BARMAPOV-SEGEV’s injuries and damages,
for which Defendant CITY can be held directly and vicariously liable.

WHEREFORE, Plaintiff BARMAPOV-SEGEV respectfully requests that this Court
award the following damages against Defendant CITY, pursuant to Florida Statutes and the laws

of the State of Florida, including but not limited to the following:

a. Award compensatory and actual damages to Plaintiff;

b. Award costs of this action to Plaintiff;

C, Award punitive damages to Plaintiff;

d. Any and all other and further relief as this Court may deem appropriate.

WHEREFORE, Plaintiff demands damages in an amount in excess of SEVENTY-FIVE

THOUSAND DOLLARS ($75,000.00), together with post judgment interest and costs.

33
Case 1:19-cv-23742-RNS Document 1-3 Entered on FLSD Docket 09/09/2019 Page 34 of 39

COUNT IX
INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS against DEFENDANT

CITY, DEFENDANT MARTINEZ, DEFENDANT WILLIAMS, DEFENDANT DELL
AMICO, DEFENDANT GONZALEZ, DEFENDANT HARRISON, and DEFENDANT
REYES

105. Plaintiff BARMAPOV-SEGEYV reincorporates paragraphs 1-31 as if fully set forth
herein.

106. This action is brought pursuant to Florida statutes and the laws of the state of
Florida based upon intentional infliction of emotional distress.

107. Defendant CITY, by and through its agents and/or employees Defendant
MARTINEZ, Defendant WILLIAMS, Defendant DELL AMICO, Defendant GONZALEZ,
Defendant HARRISON, and Defendant REYES, actions of falsely accusing Plaintiff
BARMAPOV-SEGEV of misconduct and through abusing the legal system to initiate malicious
prosecution were deliberate and reckless, and amount to outrageous conduct that is atrocious and
intolerable in a civilized society. |

108. Plaintiff BARMAPOV-SEGEV suffered damages and injury as a result of
Defendant MARTINEZ, Defendant WILLIAMS, Defendant DELL AMICO, Defendant
GONZALEZ, Defendant HARRISION, and Defendant REYES’ actions and omissions. Not only
did Plaintiff BARMAPOV-SEGEV have to suffer the trauma of spending time in jail, she now
also has an arrest record, a mug shot available for the world to see, and a criminal record Plaintiff
BARMAPOV-SEGEV has never previously been cited for road rage nor any form of criminal
conduct. Plaintiff BARMAPOV-SEGEV also had to. pay attorneys’ fees and costs in order to

defend the charges stemming from this malicious prosecution, and still suffers from humiliation,

emotional distress, depression, anxiety, and social stigma of having been arrested and jailed.

34
Case 1:19-cv-23742-RNS Document 1-3 Entered on FLSD Docket 09/09/2019 Page 35 of 39

109. The actions and omissions of Defendant MARTINEZ, Defendant WILLIAMS,
Defendant DELL AMICO, Defendant GONZALEZ, Defendant HARRISON, and Defendant
REYES, were the actual and proximate cause of Plaintiff BARMAPOV-SEGEV injuries and
damages, for which Defendant CITY can be held directly and vicariously liable.

WHEREFORE, Plaintiff BARMAPOV-SEGEV respectfully requests that this Court
award the following damages against Defendant CITY, Defendant MARTINEZ, Defendant
WILLIAMS, Defendant DELL AMICO, Defendant GONZALEZ, Defendant HARRISON, and
Defendant REYES, pursuant to Florida Statutes and the laws of the State of Florida, including but

not limited to the following:

a. Award compensatory and actual damages to Plaintiff;

b. Award costs of this action to Plaintiff;

C. Award punitive damages to Plaintiff;

d. Any and all other and further relief as this Court may deem appropriate.

WHEREFORE, Plaintiff demands damages in an amount in excess of SEVENTY-FIVE

THOUSAND DOLLARS ($75,000.00), together with post judgment interest and costs.
COUNT X
NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS against DEFENDANT CITY,
DEFENDANT MARTINEZ, DEFENDANT WILLIAMS, DEFENDANT DELL AMICO,
DEFENDANT GONZALEZ, DEFENDANT HARRISON, and DEFENDANT REYES

110. Plaintiff BARMAPOV-SEGEYV reincorporates paragraphs 1-31 as if fully set forth

herein.

111. This action is brought pursuant to Florida statutes and the laws of the state of

Florida based upon Defendant CITY’s negligent infliction of emotional distress,

35
Case 1:19-cv-23742-RNS Document 1-3 Entered on FLSD Docket 09/09/2019 Page 36 of 39

112. Defendant CITY as well as its agents and/or employees, Defendant MARTINEZ,
Defendant WILLIAMS, Defendant DELL AMICO, Defendant GONZALEZ, Defendant
HARRISON, and Defendant REYES, had a duty to act in a reasonable and prudent manner.

113. Defendant CITY, by and through its agents and/or employees Defendant
MARTINEZ, Defendant WILLIAMS, Defendant DELL AMICO, Defendant GONZALEZ,
Defendant HARRISON, and Defendant REYES, breached their duties owed by behaving in an
unreasonable manner; including but not limited to, falsely accusing Plaintiff BARMAPOV-
SEGEV of misconduct and abusing the legal system to initiate malicious prosecution.

114. Plaintiff BARMAPOV-SEGEV suffered damages and injury as a result of
Defendant MARTINEZ, Defendant WILLIAMS, Defendant DELL AMICO, Defendant
GONZALEZ, Defendant HARRISON, and Defendant REYES’ actions and omissions. Not only
did Plaintiff BARMAPOV-SEGEV have to suffer the trauma of spending time in jail, she now
also has an arrest record, a mug shot available for the world to see, and a criminal record Plaintiff
BARMAPOV-SEGEV has never previously been cited for road rage nor any form of criminal
conduct. Plaintiff BARMAPOV-SEGEV also had to pay attorneys’ fees and costs in order to
defend the charges stemming from this malicious prosecution, and still suffers from humiliation,
emotional distress, depression, anxiety, and social stigma of having been arrested and jailed.

115. The actions and omissions of Defendant CITY’s its agents and/or employees
Defendant MARTINEZ, Defendant WILLIAMS, Defendant DELL AMICO, Defendant
GONZALEZ, Defendant HARRISON, and Defendant REYES, were the actual and proximate
cause of Plaintiff BARMAPOV-SEGEV’S injuries and damages, for which Defendant CITY can
be held directly and vicariously liable.

WHEREFORE, Plaintiff BARMAPOV-SEGEV respectfully requests that this Court

36
Case 1:19-cv-23742-RNS Document 1-3 Entered on FLSD Docket 09/09/2019 Page 37 of 39

award the following damages against Defendant CITY, Defendant MARTINEZ, Defendant
WILLIAMS, Defendant DELL AMICO, Defendant GONZALEZ, Defendant HARRISON, and
Defendant REYES, pursuant to Florida Statutes and the laws of the State of Florida, including but

not limited to the following:

a. Award compensatory and actual damages to Plaintiff;

b. Award costs of this action to Plaintiff;

C. Award punitive damages to Plaintiff;

d. Any and all other and further relief as this Court may deem appropriate.

WHEREFORE, Plaintiff demands damages in an amount in excess of SEVENTY-FIVE
THOUSAND DOLLARS ($75,000.00), together with post judgment interest and costs.
PRAYER FOR RELIEF
WHEREFORE, Plaintiff BARMAPOV-SEGEV respectfully requests that this Court
award the following damages against Defendant CITY OF MIAMI, Defendant JEM MARTINEZ,
Defendant ALTRON WILLIAMS, Defendant MARIO DELL AMICO, Defendant GONZALEZ,
Defendant HARRISON, and Defendant REYES pursuant to Florida Statutes and the laws of the

State of Florida, including but not limited to the following:

a. Award compensatory and actual damages to Plaintiff;

b. Award costs of this action to Plaintiff:

C, Award punitive damages to Plaintiff;

d. Any and all other and further relief as this Court may deem appropriate.

WHEREFORE, Plaintiff demands damages in an amount in excess of SEVENTY-FIVE
THOUSAND DOLLARS ($75,000.00), together with post judgment interest and costs.

TRIAL BY JURY

37
Case 1:19-cv-23742-RNS Document 1-3 Entered on FLSD Docket 09/09/2019 Page 38 of 39

WHEREFORE, Plaintiff BARMAPOV-SEGEV hereby demands a trial by jury on all

issues so triable.

DATED this 13 day of August, 2019.

Respectfully submitted,

/s/Jose Baez
Jose Baez, Esquire
FBN: 13232
THE BAEZ LAW FIRM
40 SW 13" Street, Ste. 901
Miami, Florida 33134
(305) 999-5100 Telephone
(305) 999-5111 Facsimile
Attorney for Plaintiff

/s/Jasmine Rand
Jasmine Rand, Esquire
FBN: 0077047
RAND LAW, L.L.C.
2525 Ponce de Leon Blvd., Ste. 300
Miami, Florida 33134
(305) 906-6400 Telephone
(305) 503-9235 Facsimile

Email: jasminerand@gmail.com
Attorney for Plaintiff —

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a true and correct copy of the foregoing has been

furnished via Summons to all Defendants with initial discovery requests.

Respectfully submitted,

/s/Jose Baez
Jose Baez, Esquire
FBN: 13232
THE BAEZ LAW FIRM
1200 Brickell Avenue, Ste. 620
Miami, Florida 33131

38
Case 1:19-cv-23742-RNS Document 1-3 Entered on FLSD Docket 09/09/2019 Page 39 of 39

(305) 999-5100 Telephone
(305) 999-5111 Facsimile
Attorney for Plaintiff

-(s/Jasmine Rand
Jasmine Rand, Esquire
FBN: 0077047
Attorney for Plaintiff

39
